        Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION                         :
ASSISTANCE AGENCY,                                    : CIVIL ACTION
                                                      :
                              Plaintiff,              : NO. 3:18-CV-01114-MPS
                                                      :
                       v.                             : November 20, 2019
                                                      :
JORGE L. PEREZ, COMMISSIONER OF                       :
THE CONNECTICUT DEPARTMENT OF                         :
BANKING, THE CONNECTICUT                              :
DEPARTMENT OF BANKING, BETSY                          :
DEVOS, SECRETARY OF THE UNITED                        :
STATES DEPARTMENT OF EDUCATION,                       :
and THE UNITED STATES DEPARTMENT                      :
OF EDUCATION,                                         :
                                                      :
                              Defendants.             :


      LOCAL RULE 56(A)1 STATEMENT OF UNDISPUTED MATERIAL FACTS
       IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to D. Conn. L. Civ. R. 56(a)1, Plaintiff Pennsylvania Higher Education

Assistance Agency (‘PHEAA’), by its undersigned counsel, submits the following undisputed

material facts in support of its Motion for Summary Judgment:

       1.      Under the Higher Education Act (‘HEA’), Pub. L. No. 89-329, 79 Stat. 1219

(1965), and related statutes and regulations, the Department of Education (‘Education’) has the

authority to issue a variety of federal loans and grants to student borrowers. Specifically relevant

here are Direct Loans, which are issued by the federal government directly to eligible student

borrowers, and benefits awarded to Direct Loan borrowers under the Public Service Loan

Forgiveness (‘PSLF’) Program, 20 U.S.C. § 1070 et seq. Revised Form 26(f) Report of Parties’

Planning Meeting (ECF No. 62 at 5; hereinafter, “Form 26(f)”).




                                                 1
         Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 2 of 9



        2.     Education, rather than self-service the Direct Loans it issues, contracts with third-

party servicers such as PHEAA to perform that function. Id. (citing 20 U.S.C. § 1087f(a)).

        3.     In 2009, PHEAA was selected by Education to service federal loans on a national

basis. Aff. of James J. Jarecki, Esq., Ex. A (PHEAA Contract with Education; hereinafter,

‘Contract’), at cover page.

        4.     PHEAA’s Contract with Education governs PHEAA’s servicing of loans owned

by Education. See generally, Contract.

        5.     The Contract requires that PHEAA “meet all statutory and legislative

requirements.” Id., Att. A-1, at 3.

        6.     The Contract specifies 124 enumerated obligations for PHEAA, many with

dozens of sub-requirements. Id. at 3-18.

        7.     Education carefully monitors PHEAA’s performance under the Contract through

annual audits, program compliance reviews, and quarterly monitoring reviews of PHEAA’s loan

servicing practices. Id. at 7.

        8.     The Contract, in reference to PHEAA’s servicing activity on Education’s behalf,

provides:

        It is understood and mutually agreed that the Department of Education has
        exclusive ownership of all information stored in, retrieved, modified, and/or
        archived in as part of this service. [PHEAA] shall have no rights in such
        information and no rights to such information shall vest on [PHEAA] by virtue of
        its performance of this contract. No other party has the right to copy, delete,
        archive, or transfer such information without the prior express written consent of
        the Department of Education.

Id. at 20.

        9.     The Contract further requires PHEAA “to comply with Federal and [Education]

records management policies, including those policies associated with the safeguarding of

records covered by the Privacy Act of 1974.” Id. at Att. A-2, at 11-12.


                                                 2
        Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 3 of 9



       10.     PHEAA currently services federal and private student loans for approximately

85,000 borrowers residing in the State of Connecticut. Approximately 78,000 of those borrowers

have federal student loans owned by Education. Aff. of James J. Jarecki, Esq. ¶ 4.

       11.     On May 1, 2017, PHEAA applied for a license from the Connecticut Department

of Banking (‘CT DOB’; together with Defendant Commissioner Perez, the ‘State Defendants’) to

act as a student loan servicer in Connecticut, pursuant to Conn. Gen. Stat. § 36a-847(b).

PHEAA’s application was approved on June 30, 2017. Form 26(f) at 5-6.

       12.     On November 3, 2017, PHEAA received, via email, a letter from the CT DOB

informing PHEAA that it proposed to conduct a limited scope examination of PHEAA in order

to “review[] all accounts transferred to [PHEAA] for the months of August, September and

October, 2017 as a result of the [PSLF] [P]rogram.” Id. at 6.

       13.     The CT DOB’s November 3, 2017 letter included a “Student Loan Servicer

Management Questionnaire and Information Request” (the “Request”) directed to PHEAA. Id.

       14.     The Request sought, inter alia, PHEAA’s policies and procedures related to

administering the PSLF Program, and also borrower-specific information, including certain

borrower complaints. Id.

       15.     PHEAA responded to the Request, via email, on November 7, 2017, seeking

clarification as to the scope of both the proposed examination and the Request. Id.

       16.     On November 7, 2017, by email, the CT DOB responded to PHEAA by limiting

the scope of the Request in several ways—for example, the Connecticut DOB limited its request

for borrower complaints to “a list of CT [complaints] either filed directly with you, through the

US Dept of Education, CFPB or any other entity starting 1/1/17 through October 31, 2017

regarding PSLF transfers.” Id.




                                                3
        Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 4 of 9



        17.    On November 7, 2017, PHEAA received an email from Education containing an

express directive from Education’s Office of Federal Student Aid admonishing PHEAA that it

was prohibited under federal law from releasing any data or documentation related to PSLF to

the CT DOB. Aff. of James J. Jarecki, Esq., Ex. B.

        18.    On November 9, 2017, PHEAA sought additional clarification from the CT DOB

and also requested information regarding the logistics of producing the Documents and

information requested. Form 26(f) at 6-7.

        19.    That same day, PHEAA also informed the CT DOB of Education’s position

communicated in a November 7th email and provided contact information for Education officials

to whom the CT DOB could direct any further request for production of federal documents. Id.

at 7.

        20.    On January 11, 2018, the CT DOB informed PHEAA that it would issue a direct

request to Education for access to the records that the CT DOB had previously sought from

PHEAA. Id.

        21.    In a letter to the CT DOB that same day, PHEAA memorialized this conversation

and stated that PHEAA would “not be providing any responsive documents [or] data that are

specific to [Education’s Office of Federal Student Aid].” Id.

        22.    On January 12, 2018, the CT DOB made a direct request to Education for access

to certain records pertaining to federal student loans that PHEAA services for Education. Id.

        23.    PHEAA received no response from the CT DOB to its January 11, 2018 letter or

its accompanying production of information and documents until more than two months later, on

March 21, 2018. Id.




                                                4
        Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 5 of 9



       24.     On March 21, 2018, PHEAA received a letter from the CT DOB “formally

convey[ing] [their] concerns related to [the proposed] examination [of PHEAA] and [to] provide

PHEAA with an opportunity to show compliance with all lawful requirements for the retention

of its student loan servicer license in Connecticut pursuant to Section 4-182(c) of the Connecticut

General Statutes.” Id. at 8.

       25.     The letter also asserted that PHEAA had failed to produce “numerous” records

sought in the Request in violation of several provisions of Connecticut law (collectively, the

“Connecticut Disclosure Statutes”), including Conn. Gen. Stat. §§ 36a-17, 36a-849, and 36a-851.

Excerpt of State Defendants’ Production Accompanying Initial Disclosures (attached hereto as

Exhibit A), at 000237-240.

       26.     The March 21 letter stated that PHEAA’s failure to produce the Documents

“constitute[s] grounds to revoke PHEAA’s student loan servicer license in Connecticut pursuant

to Sections 36a-852 and 36a-[8]51 of the Connecticut General Statutes and forms a basis to take

other administrative action as the Commissioner deems appropriate, including, but not limited to,

initiation of proceedings to order PHEAA to cease and desist and impose a civil penalty on

PHEAA of up to $100,000 per violation.” Form 26(f) at 8.

       27.     The letter concluded by stating that “[p]ursuant to Sections 4-182(c) and 36a-52

[of the Connecticut General Statutes], you are being given an opportunity to show compliance

with all lawful requirements for the retention of your student loan servicer license. You must

respond . . . in writing no later than April 4, 2018. If no written response is received by that date

or if the [State Defendants] find[] any such response to be insufficient, the [State Defendants]

may issue an administrative action against your license.” Id.




                                                 5
         Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 6 of 9



        28.     On March 26, 2018, Education’s Office of the General Counsel denied the CT

DOB’s January 12, 2018 request for access to certain Education records pertaining to student

loan borrowers serviced by PHEAA. Education’s letter permitted the CT DOB to submit a new

request to Education if that request specified alternate grounds to justify its request. Id.

        29.     On April 2, 2018, Linda J. Randby, Esq., PHEAA’s Interim Senior Vice President

of Legal and Compliance Services, received a letter from Education. The State Defendants were

copied on the letter. Id. at 9.

        30.     The April 2 Education letter referenced the CT DOB’s March 21 letter to PHEAA

requesting records, and stated that the records requested by the CT DOB “belong to the federal

government and PHEAA is prohibited from releasing them under its contract with [Education].”

The April 2 Education letter further stated that “[a] state agency does not have the authority to

prohibit PHEAA from servicing federal student loans when the federal government has

specifically authorized it to do so.” Id.

        31.     The April 2 Education letter concluded by stating that Education “would be

willing to discuss with the [CT DOB] the requirements of PHEAA’s contract, so that the [CT

DOB] may avoid imposing requirements on PHEAA that conflict with federal law.” Id.

        32.     On April 2, 2018, representatives from PHEAA participated in a telephone

conference with representatives from the CT DOB. During the call, the CT DOB informed

PHEAA that it would not rescind its demand for either compliance or, in the alternative, that

PHEAA provide an explanation for its non-compliance with Connecticut law. Id.

        33.     On June 28, 2018, the CT DOB agreed, while the instant litigation is pending and

in the absence of a material change in applicable law or facts, to refrain from pursuing a

suspension of PHEAA’s license to service student loans in Connecticut based on the alleged




                                                  6
        Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 7 of 9



violations detailed in its March 21 letter or substantively similar alleged violations based on

substantively similar past or future conduct. Id. at 9-10.

       34.     Education, through Patrick A. Bradfield, the Director of Federal Student Aid

Acquisitions, released a public memorandum on December 27, 2017, regarding ownership of and

access to Education records and data (the “Education Memorandum”). The contents of the

Education Memorandum, attached hereto as Exhibit B, are not disputed. During the first week of

January 2018, PHEAA shared the Education Memorandum with the CT DOB. Id. at 10.

       35.     Education later published a notice entitled “Federal Preemption and State

Regulation of the Department of Education’s Federal Student Loan Programs and Federal

Student Loan Servicers” (the “Preemption Notice”). The contents of the Preemption Notice are

not disputed. Id. at 10 (citing 83 Fed. Reg. 10619 (dated Mar. 12, 2018)).




                                                 7
Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 8 of 9




Dated: November 20, 2019     Respectfully submitted,


                             /s/ John C. Grugan
                             John C. Grugan (admitted pro hac vice)
                               gruganj@ballardspahr.com
                             Burt M. Rublin (admitted pro hac vice)
                               rublinb@ballardspahr.com
                             Thomas F. Burke (admitted pro hac vice)
                               burket@ballardspahr.com
                             BALLARD SPAHR LLP
                             1735 Market Street, 51st Floor
                             Philadelphia, PA 19103-7599
                             Telephone: (215) 665-8500
                             Facsimile: (215) 864-8999


                             David A. Schulz (CT #439467)
                             schulzd@ballardspahr.com
                             BALLARD SPAHR LLP
                             1675 Broadway, 19th Floor
                             New York, NY 10019
                             Telephone: (212) 850-6103
                             Facsimile: (212) 223-1942

                             Attorneys for Plaintiff Pennsylvania Higher
                             Education Assistance Agency




                               8
          Case 3:18-cv-01114-MPS Document 65-4 Filed 11/20/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

               I hereby certify that on this 20th day of November, 2019 I electronically filed the

foregoing LOCAL RULE 56(A)1 STATEMENT OF UNDISPUTED MATERIAL FACTS IN

SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all attorneys of

record.


                                                             /s/ John C. Grugan
                                                             John C. Grugan
